Citation Nr: 9936123	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-45 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for bilateral ankle 
disability.

4. Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for disability causing 
leg cramps.

6.  Entitlement to service connection for disability causing 
swollen and painful joints.

7.  Entitlement to service connection for tonsillitis and 
pharyngitis.

8.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to June 
1966.  Claims for service connection were received from the 
veteran in December 1995.  The Department of Veterans Affairs 
(VA) Regional Office (RO) denied benefits sought in March 
1996, and the veteran appealed its decision.  A hearing was 
held at the RO in April 1997.  

In January 1999, the RO granted service connection for 
tinnitus, the March 1996 denial of which had been appealed.  
Since the RO granted service connection for tinnitus in 
January 1999, that issue is no longer on appeal.  

The Board notes that the May 1996 Statement of the Case 
listed all of the issues referred to on the first page of 
this decision, as well as tinnitus.  Subsequent Supplemental 
Statements of the Case in January and February 1998 and 
January 1999 did not mention the issue of entitlement to 
service connection for a disability causing swollen and 
painful joints.  Since the record on appeal does not contain 
any indication that the veteran has withdrawn that issue from 
appellate consideration, it will be addressed by the Board 
below.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran's current right shoulder disability, which 
was first shown in May 1981, is related to service.

2.  There is no competent medical evidence of record showing 
that the veteran's current lumbar spine disability, which was 
first shown on or after January 1970, is related to service.

3.  There is no competent medical evidence of record of a 
current disability of either ankle, or of a relationship 
between it and any incident of service origin, including the 
in-service bilateral ankle problems. 

4.  There is no competent medical evidence of record showing 
that the veteran's current bilateral knee disability is 
related to service.

5.  There is no competent medical evidence of record showing 
that the veteran has a current disability causing leg cramps, 
or that it is related to service.

6.  There is no competent medical evidence of record of 
current disability causing swollen or painful joints or of a 
relationship between such disability and any incident of 
service origin, including the history of swollen and painful 
joints which the veteran reported having had in service on 
service discharge examination.

7.  There is no competent medical evidence of record showing 
that the veteran has a current tonsillitis and pharyngitis 
disability, or that it is related to the tonsillitis and 
pharyngitis which the veteran had in service.  

8.  There is no competent medical evidence of record showing 
that the veteran has a current bilateral hearing loss 
disability within the meaning of 38 C.F.R. § 3.385 (1999), or 
that it was caused by in-service disease or injury, including 
from noise exposure the veteran had on or near the flight 
line in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for right shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for lumbar spine 
disability is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim for service connection for bilateral ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim for service connection for bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a).

5.  The claim for service connection for disability causing 
leg cramps is not well grounded.  38 U.S.C.A. § 5107(a).

6.  The claim for service connection for disability causing 
swollen and painful joints is not well grounded.  38 
U.S.C.A. § 5107(a).

7.  The claim for service connection for tonsillitis and 
pharyngitis is not well grounded.  38 U.S.C.A. § 5107(a).

8.  The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for multiple 
disabilities.  In the interest of clarity, law and 
regulations pertinent to service connection claims will first 
be set forth, followed by factual backgrounds and analyses of 
the claims at issue.  Laws and regulations specific only to 
the hearing loss disability claim will be set forth where 
pertinent below.

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The service incurrence of chronic disabilities, including 
arthritis and sensorineural hearing loss, is rebuttably 
presumed if it such manifested to a degree of 10 percent 
within one year after separation from a period of active 
service lasting more than 90 days.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113, 1131, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The three prong test listed 
above is known as the Caluza well groundedness test.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, 1 Vet. App. at 81.  A claimant would not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a).

Entitlement to service connection for right shoulder 
disability

Factual background

Service medical records make no reference to right shoulder 
problems.  On service discharge examination in May 1966, the 
veteran reported having occasionally swollen and painful 
joints from injuries while participating in sports.  
Clinically, his right shoulder was normal.

A December 1972 private medical record indicates that the 
veteran injured his right shoulder at that time, while he was 
moving transformers.  

A May 1981 private medical record states that the veteran 
complained of right shoulder soreness.  The impression was 
cuff impingement syndrome.  X-rays were normal.  In June 
1981, the veteran received an injection.  In March 1982, the 
veteran's private physician stated that if the veteran 
continued to abuse his shoulder with athletic activities, 
particularly softball pitching, he was going to have to 
suffer consequences to a certain extent.  

A January 1993 private medical record states that the veteran 
had first been seen by that physician in December 1992, at 
which time he was noted to have bilateral shoulder 
impingement syndrome.

A December 1994 private medical record indicates that the 
veteran had a flare-up of his shoulder a couple months 
beforehand.  There was no injury, but the veteran remained 
quite active physically, playing many sports including 
softball.  The right shoulder hurt all the time.  The 
impression was recurrent impingement syndrome of the right 
shoulder.

A July 1995 private medical record indicates that the veteran 
had right shoulder tendinitis.  

During the hearing which was held at the RO in April 1997, 
the veteran reported that he had played a lot of sports in 
service, and that he had hurt his right shoulder playing 
those sports in service.  He had been a softball pitcher in 
service.  Due to this, there were times during service when 
he could not raise his arm, and it would be stiff after a 
game.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (medical and some lay evidence); and of 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of current 
right shoulder disability, as reflected by the diagnoses of 
impingement syndrome and tendinitis from 1981 to more 
recently.  The second prong of Caluza is also arguably met, 
in light of the veteran's hearing testimony of having right 
shoulder symptomatology in service.  See King, supra.

The third prong of Caluza, the requirement of a medical nexus 
to service, is not met, however.  There is no competent 
medical evidence of record opining that the veteran's current 
right shoulder disability was the result of any in-service 
disease or injury, including that which might have been 
caused by pitching in service.  

While a private physician in March 1982 appeared to state 
that if the veteran continued to pitch softball, he would 
incur a shoulder problem, that is hardly a medical opinion 
that in-service pitching caused his current right shoulder 
disability.  Indeed, there was no identified right shoulder 
disability at that time, and the physician in essence 
appeared to be indicating that abuse of the shoulder after 
1982 (that is, long after service) would lead to a permanent 
shoulder disability.  

The veteran, being a layperson, is incapable of indicating 
that there is a nexus between his current disability and his 
service or any incident thereof.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
Caluza.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not presented a well-
grounded claim of entitlement to service connection for a 
right shoulder disability.  The benefit sought on appeal is 
denied.

Entitlement to service connection for lumbar spine disability

Factual background

The veteran's service medical records make no reference to 
back problems during service.  On service discharge 
examination in May 1966, the veteran reported that he had 
worn a back brace in 1960 due to a back injury from playing 
football.  He also reported having had swollen and painful 
joints from injuries while participating in sports, and leg 
cramping.  Clinically, his spine was normal.  

The veteran started working for a power company shortly after 
service and continued with this company for many years.  A 
January 1970 private medical record pertaining to back 
problems reveals that the veteran reported having back 
trouble in high school and that his last back episode just 
prior to the current one was in service.  As to the January 
1970 episode, the veteran reported that he had been carrying 
a 200 pound box up stairs with another person, when the box 
started to drop and the veteran tried to catch it.  He 
sustained pain in the small of his back, right greater than 
left.  Clinically, he had tenderness in the L5-S1 area and in 
the right sacroiliac.  Knee and ankle jerks were okay 
bilaterally.  The assessment was lumbar strain.  

August 1971 private X-rays of the lumbar spine revealed 
spondylolysis  of L5 with a first degree spondylolisthesis .

An October 1975 private medical record states that the 
veteran had an onset of low back discomfort two to three 
weeks beforehand, with soreness of the right leg on the 
lateral side, and that he had a spondylolysis.  As far as 
whether or not the problem was industrial in nature, that was 
conceivably possible.  The physician believed, however, that 
it was a preexistent situation of a long standing backache 
from prior to graduation from high school.  

An October 1975 private radiographic report indicates that 
the veteran had spondylolysis at L5, minimal degenerative 
arthritis, and anterior wedging of T-12, probably due to an 
old fracture.  A private lumbar myelogram in November 1975 
revealed L4-5 narrowing.

An April 1976 private medical record states that the veteran 
had a developmental defect, namely a spondylolisthesis in the 
lumbar spine, which produced periodic pain and discomfort and 
which was being aggravated by prolonged sitting or standing 
in one position.  

A February 1977 private medical record states that the 
veteran had spondylolysis at L-5, S-1 and minimal 
degenerative arthritis.  This was reported to be a pre-
existent disease.  

The veteran indicated in a private medical questionnaire in 
October 1982 that he had had back pain and numbness since 
September 1982, and that it began when he was in an improper 
sitting position.  An October 1982 private medical record 
states that the veteran had some paresthesias and numbness of 
his lateral flank, and that this would have to involve almost 
L1-L5 sensory roots alone.  On follow-up later in October 
1982, it was reported that the veteran was known to have some 
disc disease.  

A diagnosis of degenerative disc disease was reported on 
private evaluation in July 1995.  X-rays obtained that day 
revealed bilateral spondylolysis at L5-S1 with arthritis, and 
disc space narrowing.

An August 1995 private medical record states that the veteran 
had degenerative findings in the lumbosacral spine including 
disc space narrowing especially at L1-L2, and that the nature 
of the changes on X-rays suggested significant degenerative 
disc disease, and that occupations requiring prolonged 
standing and heavy lifting should be avoided.  

September 1996 letters from three individuals who served with 
the veteran indicate that the veteran had had pain in his 
legs since during service.

During the hearing which was held at the RO in April 1997, 
the veteran testified that he had had a back problem before 
service, but that he had been symptom-free on service 
entrance.  Then, according to the veteran, during service his 
back flared up on numerous occasions.  There were times when 
he would help with lifting in service.  The notation in the 
service medical records on service discharge examination of 
his having had painful and swollen joints and cramps in his 
legs had been in reference, in part, to his back symptoms.  
He had been offered a back fusion in the 1970's.  He noted 
that he had played a lot of sports in service.

Analysis

The first prong of the Caluza well groundedness test, current 
disability, is met, as reflected by the 1995 private medical 
records.  The second prong of Caluza is also met, as the 
veteran reported having in-service back symptoms during his 
April 1997 hearing.  See King, supra.

The third prong of Caluza is not met, however, as there is no 
competent medical evidence of record showing that the 
veteran's current lumbar spine disability either had its 
onset in or became worse during service, or that arthritis 
was manifested to a degree of 10 percent within a year 
following the veteran's service discharge.  The lay 
statements of record do not well ground the claim either, as 
lay statements are incapable of supplying a medical nexus to 
service.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Caluza; Voerth v. West, 
No. 95-904 (U.S. Vet. App. October 15, 1999); see also Rose 
v. West, 11 Vet. App. 169 (1998).

In the absence of competent medical evidence of a nexus to 
service, the claim is not well grounded.  The benefit sought 
on appeal is denied.

Entitlement to service connection for bilateral ankle 
disability

Factual background

A September 1962 service medical record indicates that the 
veteran reported twisting his right ankle playing football.  
X-rays were negative.  After swelling subsided, a cast was 
put on and then removed within eight days of the original 
treatment.  In December 1963, the veteran's right big toe was 
stepped on in a football game.  He had a subungual hematoma.  
X-rays were negative for fracture.  In January 1964, the 
veteran sprained his left ankle.  The next day, the swelling 
was subsiding.  Crutches were prescribed.  A January 1966 
service medical record states that the veteran sprained his 
ankle (it does not say which one) two weeks beforehand and 
that he fell again the night before treatment, while playing 
basketball, with resulting swelling and pain.  X-rays were 
negative.  The impression was a sprained ankle.  A walker 
cast was prescribed.  

On service discharge examination in May 1966, the veteran 
complained of occasionally swollen and painful joints from 
injuries while participating in sports.  He stated that he 
had no swelling or pain currently.  He denied foot trouble.  
Clinically, his lower extremities were normal.  

A December 1974 private medical record states that the 
veteran sprained his left ankle and tore a lateral ligament 
three days beforehand.  A private X-ray report from December 
1974 states that the left ankle was within normal limits and 
that there was soft tissue swelling laterally.  Later that 
month, the veteran had ecchymosis over his second and third 
toes and over his calf, and tenderness and pain on motion 
over the dorsum of his foot from a tendon.  By January 1975, 
the swelling had gone down, there was no tenderness, and the 
veteran was released for full activity without restriction.  

A July 1987 private medical record indicates that the veteran 
reported spraining his right foot's arch three months 
beforehand while playing basketball.  The physician noted 
that he had first seen the veteran for this complaint in 
January 1987.  X-rays revealed a left heel spur but no right 
heel spur.  The veteran was admitted with a diagnosis of 
acute right foot plantar fasciitis with calcaneal bone pain.  
He underwent a right foot total plantar fasciotomy with a 
calcaneal tarsal bone decompression.  

Three September 1996 statements from individuals who served 
with the veteran indicate that the veteran had complained of 
knee and leg joint problems since during service, and that 
they felt that his current problems started in service.  

During the veteran's hearing which was held at the RO in 
April 1997, he testified about treatment in service for his 
ankles and about the right heel/foot surgery he had in 1987.  
He stated that he hurt his ankles in service, and that now 
they hurt and catch.

Analysis

The second prong of the Caluza well groundedness test is met 
with respect to both ankles, as the veteran had bilateral 
ankle treatment in service as reflected by the service 
medical records.

The first prong of the Caluza well groundedness test is not 
met with respect to right or left ankle disability, as 
neither has been currently diagnosed.  Because there is no 
competent medical evidence of record of current left or right 
ankle disability, the claim must be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Hampton v. Gober, 10 
Vet. App. 481 (1997).  The right foot and not the right ankle 
was the problem in July 1987 and as indicated above there os 
no evidence of any current ankle disability.  

The third prong of Caluza is not met with respect to 
bilateral ankle disability, as there is no competent medical 
evidence of record showing that there is a nexus between the 
veteran's claimed current bilateral ankle problems and any 
incident of service.  

The veteran and his service comrades, as laypersons, are not 
competent to indicate that he has current ankle disability or 
that such is related to incidents of service.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Accordingly, the claim is 
denied.


Entitlement to service connection for bilateral knee 
disability

Factual background

An April 1965 service medical record indicates that the 
veteran sustained a left knee wound which was cleaned and 
sutured at that time.  Later that month, the wound was 
checked.  

On service discharge examination in May 1966, the veteran 
reported that he had had swollen and painful joints 
previously, but none currently.  He denied a trick or locked 
knee.  On physical examination, his lower extremities were 
normal.  

A November 1975 private medical record indicates that the 
veteran fell and injured his right knee, sustaining a painful 
injury and a fair degree of swelling.  He appeared to have a 
moderate prepatellar hemorrhagic bursitis.  Otherwise, X-rays 
were negative. 

An August 1978 private medical record indicates that the 
veteran injured his right knee catching baseballs several 
weeks beforehand, and that he reported soreness and 
discomfort.  The orthopedist felt the veteran had some medial 
jointline fullness or density, but the radiologist felt it 
was normal, except for possibly slight joint effusion.  

A May 1979 private medical record states that the veteran 
injured his right knee that weekend playing baseball, falling 
directly on the patella.  X-rays were normal.  The impression 
was right knee contusion.  In June 1979, the veteran was 
walking with a limp.  

An April 1983 private medical record indicates that the 
veteran reported skinning his knee (it does not say which 
knee) about a month beforehand, and that a large scab 
resulted.  The veteran presented for treatment after the scab 
was knocked off three to four times.  The last time the scab 
was knocked off was over the weekend when a softball hit him 
in the knee.  Clinically, he had an open lesion over the 
patella with some crusting and erythema.  The assessment was 
cellulitis with lymphangitic spread.  

The veteran was seen by a private physician in November 1988 
after a cow kicked him in his right leg.  He had a right 
thigh laceration which was sutured.  

A June 1989 private medical record indicates that the veteran 
was seen for painful knees.  The symptoms were palpable and 
audible, and the possibility of displacement of the right 
patella or an anterior horn meniscus injury was present.  

Another June 1989 private medical record states that the 
veteran was being followed for degenerative arthritis of the 
knees, and that he also had a traumatic herniation of the 
right thigh.  

Later in June 1989, X-rays of both knees revealed slight 
lateral tilting of the right patella.  It was noted that the 
X-rays were not too remarkable.  The veteran still had some 
clicking in the lateral aspect of his knee, but no 
significant destructive changes.  Simple anti-inflammatory 
agents and avoidance of repeated squatting were recommended.  

A July 1989 private medical record states that the veteran 
was having right knee clicking with walking.  There was a 
history of heavy athletic activities to suggest internal 
derangement.  An arthrogram was consistent with a tear in the 
posterior middle zone of the medial meniscus.  After the 
arthrogram was reviewed, the physician felt that the veteran 
had a medial meniscus tear and a herniation of the lateral 
vastus lateralis as well.

Three September 1996 statements from individuals who served 
with the veteran indicate that the veteran had complained of 
knee problems since during service, and that they felt that 
his knee problems started in service.  

During the hearing which was held at the RO in April 1997, it 
was stated, essentially, that the veteran injured his right 
knee in service due to all his sports activities. 

Analysis

The first prong of the Caluza well groundedness test is met, 
as the veteran has been diagnosed with arthritis of the knees 
as early as June 1989.  The second prong of the Caluza well 
groundedness test is also met, as the veteran was treated for 
a left knee laceration in service and reported having had 
swollen and painful joints in service on service discharge 
examination.  See King.

The third prong of Caluza is not met, however, as there is no 
competent medical evidence of record showing that there is a 
nexus between the veteran's current bilateral knee 
disabilities and any incident of service origin, and there is 
no competent medical evidence of record indicating that 
arthritis of the knees was manifested to a degree of 10 
percent within one year of service discharge.  

The veteran, being a layperson, is unable to indicate that 
there is a nexus to in-service disease or injury.  The same 
goes with respect to the three individuals who served with 
the veteran.  Medical evidence is required.  See Espiritu and 
Grottveit; Voerth v. West, No. 95-904 (U.S. Vet. App. October 
15, 1999).

Entitlement to service connection for disability causing leg 
cramps

Factual background

On service discharge examination in May 1966, the veteran 
reported that he would get leg cramps.  Clinically, his lower 
extremities were normal.  

The veteran was kicked by a cow in November 1988 and 
sustained a thigh muscle herniation as a result, according to 
private medical records from that time period.  

Three September 1996 statements from individuals who served 
with the veteran indicate that the veteran had complained of 
leg pain since during service, and that they felt that his 
leg pain problems started in service.  

During the hearing which was held at the RO in April 1997, 
the veteran testified that he gets leg cramps all the time, 
and that he got them when he was in the service.  His wife 
testified that she had known him since 1972, and that he has 
had leg cramps ever since then.  

Analysis

The second prong of the Caluza well groundedness test is met, 
as the veteran reported having leg cramps in service on 
service discharge examination in May 1966, and in light of 
his April 1997 testimony of having leg cramps in service.  

The first prong of the Caluza  well groundedness test is not 
met, as there is no competent medical evidence of record 
indicating that the veteran has a current medical disability 
which is causing leg cramps.  While the veteran and other 
laypersons have alluded to the veteran having recurrent leg 
cramps after service, no medical evidence has been submitted 
indicating that the veteran has a chronic disability causing 
leg cramps, or identifying such disability in a manner which 
indicates that it causes leg cramps.  As discussed above, 
laypersons are not capable of indicating that a current 
disability is present.  

Next, prong three of Caluza is not met.  There is no 
competent medical evidence of record which indicates that any 
such current medical disability causing leg cramps had its 
onset in service.  While the veteran may feel that this is 
the case, medical evidence is required to meet the medical 
nexus requirement.  See Chelte, supra; see also Rose v. West, 
11 Vet. App. 169 (1998).

In the absence of a well-grounded claim, the benefit sought 
on appeal is denied.

Entitlement to service connection for disability causing 
swollen and painful joints

Factual background

Evidence mentioned above, to the extent that it is relevant 
and not reported below, is incorporated by reference.  

On service discharge examination in May 1966, the veteran 
reported that he had occasionally had swollen and painful 
joints from injuries when playing sports, but that he had 
none at the time of the examination.  Clinically, his 
musculoskeletal system was normal.  

Three September 1996 letters from individuals who served with 
the veteran indicate that the veteran had always complained 
of pain in his legs and joints since service, and that they 
felt his current problems started in service.  

During the hearing which was held at the RO in April 1997, 
the veteran essentially stated that he had played a lot of 
sports in service and that he had had swollen and painful 
joints in service, in his back, knees, and ankles, and that 
he had them currently, and that it was due to service.  

Analysis

The veteran claims service connection for disability causing 
swollen and painful joints, essentially of the back, knees, 
and ankles.  The Board has discussed other issues related to 
the back, knees and ankles above.

Prong two of the Caluza well groundedness test is met with 
respect to this claim by the service discharge examination 
report, the veteran's testimony and the September 1996 
statements from his service comrades.  See King.

Prong one of the Caluza well groundedness test is not met.  
There is no competent medical evidence of record diagnosing 
current medical disability and indicating that it is causing 
swollen and painful joints.  The veteran and his service 
comrades are incapable of indicating that the veteran has 
current disability causing swollen and painful joints, as 
they are laypersons.  Prong three of the Caluza well 
groundedness test is not met.  There is no competent medical 
evidence of record indicating that any such current 
disability causing swollen and painful joints is related to 
service.  

Accordingly, the veteran's claim is denied due to the lack of 
a well grounded claim..

Entitlement to service connection for tonsillitis and 
pharyngitis

Factual background

A December 1961 service medical record shows treatment for a 
sore throat which had been present for three days.  
Clinically, there was slight hypertrophy with slight erythema 
and one or two spots of pus.  Culture revealed possible 
hemolytic strep.  Medication and gargling were prescribed.  

A September 1964 service medical record reveals that the 
veteran complained of chills, headache, nausea, body aches, 
and a sore throat.  Clinically, the veteran's throat was red, 
and he looked ill.  He was admitted.  The hospital discharge 
summary indicates that the hospital diagnosis was acute 
pharyngitis due to beta streptococcus.  Several days later, 
he was doing well except for continued cough and tender nodes 
under the angle of his jaw.  His throat was clear.  

A November 1964 service medical record indicates that the 
veteran had an acute tonsillitis with exudate.  Medication 
was prescribed.  A June 1965 service medical record reveals 
treatment for strep pharyngitis.  A July 1965 service medical 
record states that the veteran had minimally enlarged tonsils 
with pus in each tonsil.  There was no posterior cervical 
adenopathy or splenomegaly.  Medication was prescribed.  The 
next day, the assessment was that tonsillitis had occurred 
three times in the past eight months.  

On service discharge examination in May 1966, it was noted 
that the veteran had had acute pharyngitis.  Clinically, his 
neck, mouth, and throat were normal.  

On private medical evaluation in August 1967, the veteran's 
tonsils were hypertrophied but not inflamed.  Private medical 
records dated in July 1969 and January 1970 indicate that the 
veteran had acute pharyngitis at those times.

During the hearing which was held at the RO in April 1997, 
the veteran described his in-service symptoms and treatment, 
and he stated that he had had similar symptoms of infections 
in his throat since service, and that he had them currently.  
His wife stated that he had had upper respiratory infections 
for as long as she had known him, which was since 1972.

Analysis

The second prong of the Caluza well groundedness test is met, 
as service medical records show that the veteran was treated 
for tonsillitis and pharyngitis in service.  

The first prong of Caluza is not met, however, as there is no 
competent medical evidence of record of current tonsillitis 
and pharyngitis.  While the veteran and his wife indicated 
during his hearing in April 1997 that he currently has such 
disability, as laypersons, they cannot supply a medical 
diagnosis.

The third prong of Caluza is not met, either, as there is no 
competent medical evidence of record showing that the claimed 
current tonsillitis and pharyngitis disability had its onset 
in service.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a well-grounded claim has not been 
submitted and the benefit sought on appeal is accordingly 
denied.

Entitlement to service connection for bilateral hearing loss 
disability

Service medical records show that hearing conservation data 
was kept for the veteran and that he had a history of 
in-service noise exposure.  

On service discharge examination in May 1966, audiometry was 
conducted, and the results were within normal limits.

During the personal hearing which was conducted in April 
1997, the veteran and his wife testified that they thought he 
had hearing loss disability.  He noted that he had been 
exposed to noise in service, because during service, he was 
stationed across the street from the flight line and drove 
equipment to the flight line.

A VA audiometric examination was conducted in December 1998.  
Clinically, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
5
10
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

Pertinent law and regulations

Law and regulations reported above apply here also.  
Additionally, 38 C.F.R. § 3.385, as described below, is for 
application.  

Effective from April 3, 1990 (see 55 Fed. Reg.12349) (Apr. 3, 
1990), for VA compensation and pension purposes, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  The 
disability need not be shown in service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  "If evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service. 
. . . " Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Analysis

The second prong of the Caluza well groundedness test is met, 
as the veteran's service medical records and his testimony 
show plausible evidence of noise exposure in service in 
conjunction with his duties on or near the flight line.  

The first prong of Caluza, the presence of a current 
disability, is not met, however.  There is no competent 
medical evidence of record indicating that the veteran has 
hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  The audiometry which was conducted in 
December 1998 does not satisfy the hearing loss disability 
criteria, and no other current report of audiometry 
satisfying the criteria necessary to constitute a current 
hearing loss disability within the meaning of VA service 
connection law has been submitted.  In Hensley v. Brown, 5 
Vet. App. 155 (1993), the Court indicated that it was 
necessary to satisfy the criteria of 38 C.F.R. § 3.385 in 
order to show hearing loss disability within the meaning of 
the law.  The medical evidence which concerns hearing loss 
does not plausibly show that the veteran has hearing loss 
disability as defined by the law.  

While the veteran and his wife have alleged that he currently 
has hearing loss disability, as laypersons, their assertions 
to this effect are of no probative value and can not 
constitute medical evidence of current hearing loss 
disability to well ground his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, with reference to Caluza prong three, the Board 
notes that there is no competent medical evidence of record 
of a nexus between the claimed current hearing loss 
disability and any incident of service origin.  As with the 
first prong of Caluza, it is not possible for a layperson to 
indicate, through his own statements, that there is a medical 
nexus between the claimed current hearing loss disability and 
any incident of service origin.  Medical evidence is 
required.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In short, with respect to the issue discussed above, a well 
grounded claim of entitlement to service connection has not 
been presented.  The benefit sought on appeal is accordingly 
denied.

Additional matters

The benefit of the doubt doctrine is not for application with 
respect to any of the claims, as they are not well grounded.  
The doctrine can apply only when a claim is well grounded and 
is being considered on its merits.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Because the claims discussed above are not well grounded, VA 
is under no further duty to assist the veteran in developing 
facts pertinent to them.  38 U.S.C.A. § 5107(a).  VA's duties 
to assist depend upon the particular facts of the case, and 
the extent to which VA has advised the claimant of the 
evidence necessary to support a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the veteran has specifically referenced 
other known and existing evidence which is not of record and 
which would support the claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, the Board finds that VA is 
not on notice of any known and existing evidence which would 
render the veteran's claims plausible.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well 
grounded, namely, competent medical evidence as described 
above.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for right shoulder disability is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for lumbar spine disability is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for bilateral ankle disability is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for bilateral knee disability is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for disability causing leg cramps is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for disability causing swollen and 
painful joints is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for tonsillitis and pharyngitis is 
denied.

A well grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss disability 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Spondylolysis is not the same disorder as spondylolisthesis.  Spondylolysis a "dissolution of the vertebrae; 
a condition marked by platyspondylis, aplasisa of the vertebral arch, and separation of the pars 
interarticularis.  See generally Smith (Brady), 1 Vet. App. at 236 (citing DORLAND'S at 1567). 

  Spondylolisthesis is defined as "forward displacement of one vertebra over another, usually of the fifth 
lumbar over the body of the sacrum, or of the fourth lumbar over the fifth, usually due to a developmental 
defect in the pars interarticularis." .  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 236 (1992) 
(citing DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1567 (27th ed. 1988)).

